Dismiss and Opinion Filed November 23, 2021




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00841-CV

                      JAYSON HOWARD MOORE, Appellant
                                   V.
                     DALLAS MORNING NEWS, INC., Appellee

                   On Appeal from the 44th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-21-06923

                            MEMORANDUM OPINION
                        Before Justices Myers, Molberg, and Garcia
                                 Opinion by Justice Myers
       This appeal challenges the trial court’s interlocutory order granting, under the

Texas Citizens’ Participation Act (TCPA), appellee’s motion to dismiss appellant’s

claims against it.1 See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003. Because the

appeal appeared to have been filed prematurely, we questioned our jurisdiction over

the appeal and requested briefing from the parties. See Trane US, Inc. v. Sublett,

501 S.W.3d 783, 787 (Tex. App.—Amarillo 2016, no pet.) (per curiam)




   1
     The order left pending the amount of attorney’s fees and costs to be awarded to appellee, see TEX.
CIV. PRAC. & REM. CODE ANN. § 27.009, and did not address appellant’s claims against a third-party.
(interlocutory order granting TCPA motion to dismiss not appealable unless all

parties and claims have been determined).

         In his jurisdictional brief, appellant requests dismissal of the appeal,

acknowledging that the order is not yet appealable and that the Court lacks

jurisdiction.2 We grant the request and dismiss the appeal. See id.; see also TEX. R.

APP. P. 42.3(a).




                                                     /Lana Myers//
210841f.p05                                          LANA MYERS
                                                     JUSTICE




   2
       Though given an opportunity to respond, appellee has not responded.

                                                  –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JAYSON HOWARD MOORE,                         On Appeal from the 44th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-21-06923.
No. 05-21-00841-CV          V.               Opinion delivered by Justice Myers,
                                             Justices Molberg and Garcia
DALLAS MORNING NEWS, INC.,                   participating.
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Dallas Morning News, Inc. recover its costs, if any,
of this appeal from appellant Jayson Howard Moore.


Judgment entered this 23rd day of November, 2021.




                                       –3–